DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Art Rejections
Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 3–7 and 9 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by US Patent 4,322,877 (patented 06 April 1982) (“Taylor”)
Claim 1 is drawn to “a sound reducing system.” The following table illustrates the correspondence between the claimed system and the Taylor reference.
Claim 1
The Taylor Reference
“1. (Original) A sound reducing system comprising 
“at least one sound reducing speaker for radiating a sound wave for sound reduction,
The claimed system comprises at least one sound reducing speaker and a support. Similarly, the Taylor reference describes a piezoelectric acoustic transducer tape 10 that is stored in roll form and is attached to a lengthy supportive surface to radiate sound waves. Taylor at col. 1 ll. 7–15, FIG.1.
The Taylor reference does not describe using the speaker for sound reduction. However, the claimed use of a speaker for sound reduction is recited as an intended use of the claimed speaker and system. This is plain from the omission of any further limitations concerning how the system and speaker are used for sound reduction. Contra claim 2 (describing specific methods of support).
“wherein the at least one sound reducing speaker comprises a piezoelectric speaker,
Taylor’s acoustic transducer 10 is a piezoelectric transducer, or speaker. Taylor at col. 1 ll. 7–15, col. 2 l. 53 to col. 3 l. 48, FIGs.1–3.
“the piezoelectric speaker comprises a piezoelectric film,
Transducer/speaker 10 includes a piezoelectric film material 14 corresponding to the claimed film. Id.
“a fixing face in contact with a support supporting the piezoelectric speaker, and
Opposite to film material 14, transducer/speaker 10 includes an adhesive 16 that contacts a lengthy supportive surface. Id.
“a film holding portion disposed between the piezoelectric film and the fixing face, and
Transducer/speaker 10 includes a urethane foam 15 disposed between film material 14 and adhesive 16. Id.
“(i) the film holding portion comprises a pressure-sensitive adhesive layer and the fixing face is formed of a surface of the pressure-sensitive adhesive layer and/or
Taylor’s urethane foam 15 is connected to pressure-sensitive adhesive 16. Id. at col. 3 ll. 34–37. Accordingly, the combination of Taylor’s foam 15 and pressure-sensitive adhesive 16 correspond to the claimed film holding portion.
“(ii) the film holding portion comprises a porous body layer.”
Moreover, Taylor’s urethane 15 is a porous body layer since it is a foam. Id. at col. 2 ll. 24–33, col. 3 ll. 19–27.

Table 1
For the foregoing reasons, the Taylor reference anticipates all limitations of the claim.
Claim 3 depends on claim 1 and further requires the following:
“wherein a piezoelectric body of the piezoelectric film is a resin film, and the film holding portion comprises a resin layer not functioning as a piezoelectric film.”
Taylor describes forming foam layer 15 with a foamed synthetic resin, such as urethane foam, or other plastics. Id. at col. 2 ll. 24–33. Taylor also describes forming piezo 14 from a resin, such as polyvinylidene fluoride. Id. at col. 3 ll. 12–15. For the foregoing reasons, the Taylor reference anticipates all limitations of the claim.
Claim 4 depends on claim 1 and further requires the following:
“wherein the piezoelectric film and the film holding portion each have a substantially uniform thickness.”
Taylor’s transducer/speaker 10 likewise has a substantially uniform thickness, with minor variations in thickness along the length to facilitate rolling of the transducer/speaker 10. Taylor at col. 2 l. 62 to col. 3 l. 4, col. 3, ll. 49–52, FIGs.2, 3, 4. (Cf. Spec. at ¶ 55 (defining substantially uniform thickness as ranging from 70–100% of max thickness.)) For the foregoing reasons, the Taylor reference anticipates all limitations of the claim.
Claim 5 depends on claim 1 and further requires the following:
“wherein 50% or more of a principal surface of the piezoelectric speaker, the principal surface being opposite to the fixing face, is composed of the piezoelectric film.”
Taylor’s principal surface is composed entirely of piezo film 14. Taylor at FIGs.1, 2. For the foregoing reasons, the Taylor reference anticipates all limitations of the claim.
Claim 6 depends on claim 1 and further requires the following:
“wherein the film holding portion comprises a porous body layer,
“the film holding portion further comprises a pressure-sensitive adhesive or adhesive layer, and
“the fixing face is formed of a surface of the pressure-sensitive adhesive or adhesive layer.”
Since Taylor’s foam layer 15 is made of foam, it is by definition a porous body layer. Taylor at col. 2 ll. 24–33, col. 3 ll. 19–27. Moreover, Taylor’s adhesive 16 is a pressure-sensitive adhesive. Id. at col. 3 ll. 34–37. For the foregoing reasons, the Taylor reference anticipates all limitations of the claim.
Claim 7 depends on claim 1 and further requires the following:
“wherein the fixing face is disposed in such a manner that at least a portion of the piezoelectric film overlaps the fixing face when the piezoelectric film is viewed in plan.”
Taylor’s piezo film 14 completely overlaps adhesive 16. Taylor at FIGs.1, 2. For the foregoing reasons, the Taylor reference anticipates all limitations of the claim.
Claim 9 depends on claim 1 and further requires the following:
“wherein layers located between the piezoelectric film and the fixing face and adjacent to each other are joined together,
“the location between the piezoelectric film and the fixing face including the piezoelectric film and the fixing face.”
Similarly, Taylor completely joins layers 12, 13, 14, 15, 16 and 17, which includes all locations between piezo film 14 and adhesive 16. Taylor at FIGs. 2, 3. For the foregoing reasons, the Taylor reference anticipates all limitations of the claim.
Obviousness
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 2 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Taylor and WO 2010/137997 (published 02 December 2010) (“Stoeckert”).
Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Taylor and US Patent 6,183,674 (patented 06 February 2001) (“Nonogaki”).
Claim 2 depends on claim 1 and further requires the following:
“wherein the support is
“a) a partition wall separating a room from outdoors or a different room, the separated room including a space where the sound reducing system is to reduce sound or a space where the sound reducing system is to prevent sound from escaping to an outside,
“b) a product installed in the separated room in an immovable or movable manner and having a function other than as a sound reducing speaker,
“c) a device or a tool designed to be capable of being carried or worn by a person, or 
“d) a noise barrier installed outdoors.”
The Taylor reference describes a piezoelectric acoustic transducer/speaker 10 configured to be stored as a roll and then adhered to a lengthy supportive surface. Taylor at col. 1 ll. 7–15, FIG.1. The Stoeckert reference describes one potential application for Taylor’s speaker. In particular, Stoeckert describes a flat panel acoustic modules 10 forming a portion of a room’s wall. Stoeckert at pp. 4, FIGs.1–3. A room’s walls are formed with modules 10 that include a flat panel 150. Id. Panels 150 include a piezoelectric transducer 160 adhered to each panel 150. Id. This configuration allows for transducers 160 to emit anti-sound signals for reducing background noise. Id. at p.1. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to use Taylor’s transducer/speaker 10 in Stoeckert’s modules 10. Taylor’s transducers/speakers 10 would then be supported on partition walls separating a room from the outdoors or another room. Transducers/speaker 10 would also generate anti-sound signals to prevent noise generated within the modules from entering into the room. For the foregoing reasons, the combination of the Taylor and the Stoeckert references makes obvious all limitations of the claim.
Claim 8 depends on claim 1 and further requires the following:
“wherein the film holding portion comprises an ethylene propylene rubber foam layer.”
Taylor forms layer 15, which is used to support vibrating element 14, from a urethane foam. Id. at col. 2 ll. 24–33, col. 3 ll. 19–27. The Nonogaki reference recognizes that urethanes are useful foam rubbers having a high reliability and waterproofness when used in speakers as an edge material (i.e., as a material that supports a vibrating surface). Nonogaki at col. 3 ll. 23–37. Nonogaki further recognizes that ethylene-propylene rubbers exhibit similar advantages. Id. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to alternatively implement layer 15 from an ethylene-propylene rubber with the expectation that doing so would produce a piezoelectric speaker with high reliability. For the foregoing reasons, the combination of the Taylor and the Nonogaki references makes obvious all limitations of the claim.
Summary
Claims 1–9 are rejected under at least one of 35 U.S.C. §§ 102 and 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513. The examiner can normally be reached M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2651

6/1/2022